Citation Nr: 0512552	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

On July 15, 2003, a hearing was held in Phoenix, Arizona, 
before Marjorie A. Auer, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in March 2004 when 
it was remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  The requested development has 
been completed.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The evidence does not show that the veteran has residuals 
of cold injuries to his hands or feet.

4.  There is no medical evidence relating what the veteran 
claims to be residuals of cold injury to the hands or feet, 
to include cold sensitivity, to any event or injury in 
service or any applicable presumptive period thereafter.

5.  The veteran has current diagnoses of chronic obstructive 
pulmonary disease (COPD), degenerative joint disease of the 
lumbar spine, and degenerative joint disease of the left 
knee.

6.  The veteran was not diagnosed with COPD, degenerative 
joint disease of the lumbar spine, or degenerative joint 
disease of the left knee until many years after service.

7.  There is no medical evidence relating the veteran's COPD 
or degenerative joint disease of the left knee to any event 
or injury in service or any applicable presumptive period 
thereafter.

8.  The veteran's lumbar spine disability is not related to 
any event or injury in service or any applicable presumptive 
period thereafter.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a cold injury to 
the hands or feet, to include cold sensitivity, that were 
incurred in service or in any applicable presumptive period.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Service connection is not warranted for a lumbar spine 
disability, to include degenerative joint disease of the 
lumbar spine.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

3.  Service connection is not warranted for a left knee 
disability, to include degenerative joint disease of the left 
knee.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).

4.  Service connection is not warranted for a respiratory 
disorder, to include COPD.  38 U.S.C.A. §§ 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claims was received on June 11, 2001.  In a 
July 2, 2001 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims of service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Thereafter, in a 
rating decision dated in November 2001, the veteran's claims 
were denied.  Additional VCAA notice was provided to the 
veteran regarding these claims in a letter from the AMC dated 
on March 11, 2004.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated on July 2, 2001, 
and March 11, 2004, complied with these requirements.

Additionally, the Board notes that the July 2, 2001, and 
March 11, 2004 letters to the veteran properly notified him 
of his statutory rights.  That is, even though the July 2, 
2001, and March 11, 2004 letters requested a response within 
60 days, a recently enacted amendment to the VCAA clarified 
that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records and private medical records have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  The veteran has been 
treated by multiple physicians, but, as discussed by the 
veteran's representative at the July 2003 hearing and 
confirmed by written statements from the veteran, the records 
from many of the sources are no available because the 
physicians are either deceased or because the physicians no 
longer have custody of their records and efforts to further 
pursue the records have been unsuccessful with further effort 
being futile.

There are indications in the record that the veteran 
currently receives disability benefits from the Social 
Security Administration; however, the records considered by 
that agency in awarding those benefits, including a copy of 
the decision itself, have not been obtained.  Nevertheless, 
the Board finds that the veteran is not prejudiced by VA's 
failure to obtain these records.  The Court has indicated 
that a determination by the SSA is pertinent to assessing the 
veteran's ability to engage in substantial gainful 
employment.  See Martin v. Brown, 4 Vet. App. 134, 140 
(1993).  In this case, however, the critical issue is not 
whether the veteran is employable, but whether the veteran 
has current disabilities that are related to his military 
service.  Accordingly, the decision and accompanying records 
from the SSA would have no relevance in this case.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).

Furthermore, the veteran and his representative have had 
ample opportunity to identify additional outstanding medical 
records, including any that might be available in the 
veteran's records on file with the SSA, that have not already 
been obtained.  They have not done so.  In fact, in a July 
2003 statement the veteran indicated that he had no 
additional evidence to submit.  Further, the veteran and his 
representative did not respond to the March 11, 2004 letter 
from the AMC requesting that the veteran identify any sources 
of additional evidence.  A remand of this case for the 
purpose of attempting to obtain the above-mentioned records 
pertaining to the SSA's disability determination, where such 
a determination does not pertain to the issues being decided 
here, where VA has already obtained more recent medical 
evidence specifically dealing with the issues in this case, 
and where the veteran has indicated that there is no 
additional evidence to submit, would serve no useful purpose 
and would only impose unnecessary burdens on VA and the 
veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in August 2001 and March 2004.  The 
report of the March 2004 VA examination included medical 
opinions regarding the relationship between the veteran's 
claimed disabilities and his military service.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in the March 2004 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2004).  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records; contentions by the veteran 
and his representative, including testimony provided at the 
March 11, 2004 hearing held by the Board at the RO; the 
reports of VA examinations in August 2001 and March 2004; 
private treatment records and statements from M. T., D.C. 
(Dr. T.); private treatment records from C. F., D.C.; and a 
December 2002 statement from A. W. M.D. (Dr. W.).  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show for 
each of his claims.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  In accordance with 
the presumptive service connection provisions, arthritis may 
be presumed to have been incurred during active military 
service if manifested to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).


1.  Lumbar spine disability

Regarding the veteran's lumbar spine disability, at an August 
2001 VA examination, the veteran was diagnosed with mild 
degenerative joint disease of the lumbar spine.  Therefore, 
the veteran satisfies the criterion of having a current 
disability of the lumbar spine.  However, the Board finds 
that the preponderance of the evidence shows that the 
veteran's lumbar spine disorder is not the result of any 
event in active service.  

There is evidence that supports the veteran's contention that 
his lumbar spine disorder was incurred in service.  Dr. T. 
reported in an October 2002 statement that he had been the 
veteran's chiropractor since approximately 1985 and had 
treated the veteran for low back pain, which according to the 
veteran had persisted since injuring his low back in a truck 
accident in service in 1965.  Dr. T. opined that spinal 
degeneration had resulted from the chronicity and pain of the 
veteran's low back disability.  Dr. T. added that records of 
his treatment of the veteran were not available.  In a 
December 2002 statement Dr. T. explained that he had treated 
the veteran for symptoms of low back pain with related muscle 
spasms for approximately 17 years.  According to a history 
from the veteran, the condition began with a motor vehicle 
collision during the veteran's service.  Based on x-ray 
findings and his examination of the veteran, Dr. T. diagnosed 
lumbar neuralgia/neuritis and lumbar disc degeneration.  Dr. 
T. added that the veteran reported suffering from a similar 
condition since a motor vehicle accident in service.  Dr. T. 
opined that the veteran's condition was severe.

The evidence in favor of the veteran's claim is outweighed by 
the evidence against the claim.  First, there is no 
contemporaneous evidence to support the history provided by 
the veteran to Dr. T. that the veteran suffered a low back or 
lumbar spine injury in service.  The veteran's service 
medical records do show that at his October 1963 pre-
induction physical the veteran reported that he had been 
treated for the previous five years for a back injury by a 
Dr. J. S.  On examination, his spine was nevertheless 
evaluated as normal.  In July 1964 when the veteran was being 
treated for complaints regarding his right knee, the veteran 
reported having been in an automobile accident on October 15, 
1958-approximately five years before the October 1963 pre-
induction physical.  There is no evidence in the veteran's 
service medical records that the veteran was injured in an 
automobile accident or treated for a lumbar spine disability 
during service.  At the veteran's October 1965 separation 
examination, the veteran's spine was again evaluated as 
normal.  The examiner noted that other than a flu-like 
illness in basic training, the veteran's health had been 
excellent.  

Although the veteran is competent to state that he was 
involved in an automobile accident during service and that he 
has back pain, in this case the Board gives greater weight to 
the evidence contemporaneous with the veteran's service.  The 
earliest evidence that the veteran suffered an injury to his 
lower back in service is in approximately 1985-approximately 
20 years after the injury alleged by the veteran.  Even this 
characterization of the evidence by the Board is generous 
because it is based upon statements by Dr. T. that were not 
made until 2002-nearly 40 years after the veteran began his 
military service.  Because the Board gives greater weight to 
the evidence contemporaneous with the veteran's service, the 
preponderance of the evidence shows that the veteran had 
injured his back in an automobile accident five years prior 
to his entering military service, the veteran did not have a 
lumbar spine disability when he entered service, the veteran 
was not treated for complaints related to his low back during 
service, and the veteran did not have a lumbar spine 
disability at the time of his separation from service.

Because the Board has determined that the veteran did not 
injure his lumbar spine in service, the Board gives no weight 
to the opinion by Dr. T. that relies on the contrary history 
provided by the veteran.  Further, two medical opinions 
contradict the opinion by Dr. T. that the veteran's current 
lumbar spine disability is related to his military service.  
First, in response to a request from the veteran, A. W., M.D. 
(Dr. W.), a private physician, examined the veteran in 
October 2003 and reviewed the report of an August 2001 VA 
general medical examination.  (The Board notes that Dr. W. 
mistakenly references the date of the VA examination as July 
31, 2003, rather than the correct date on which the final 
examination report was signed, August 31, 2001.  At the time 
of Dr. W.'s examination of the veteran, other than the August 
2001 VA general medical examination, there had been no VA 
compensation and pension examination of the veteran; 
therefore, Dr. W. must have made a typographical error in 
referring to the report of the August 2001 VA examination.)  
Dr. W. opined that the veteran's pattern of degenerative 
arthritis in his lumbar spine appeared to be primarily an 
outgrowth of the normal degenerative processes that occur 
over a lifetime.  Dr. W. added that the veteran's back pain 
would have been worsened by the physical labor involved in 
the veteran's career as a truck driver.  Dr. W. concluded 
that the veteran was simply experiencing the expected 
degenerative changes in his lumbar spine.  A similar 
conclusion was reached by a VA physician who reviewed the 
veteran's claims folder and examined that veteran at a March 
2004 VA examination.  The VA examiner diagnosed the veteran 
with degenerative arthritis of the lumbar spine but opined 
that there was no evidence in the claims folder to indicate 
that the veteran's current back disability was related to the 
veteran's military service.  There was nothing to support the 
veteran's contention that he had injured his back in an 
automobile accident in service.  The examiner added that the 
veteran had years of wear and tear on his back in his former 
occupation as a truck driver.  The findings and opinions 
offered by the VA examiner were based on examination of the 
veteran and review of the records contained in the claims 
folder and are consistent with the competent evidence of 
record.  Therefore these opinions are accorded great 
probative value.

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's current lumbar spine 
disability is not the result of any event in active service.

Although the veteran clearly believes that his lumbar spine 
disability is related to his military service, his statements 
are not competent evidence to establish any such 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown to be a medical professional, he is not competent 
to make a determination that his lumbar spine disability is 
related to his military service or any applicable presumptive 
period thereafter.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Because there is no competent evidence relating the veteran's 
lumbar spine disability to his military service or any 
applicable presumptive period thereafter, the veteran's claim 
for service connection must fail.  The preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a lumbar spine disability, and the 
claim must be denied.


2.  Left knee disability

Regarding the veteran's left knee disability, the veteran was 
diagnosed at the March 2004 VA examination with moderate 
degenerative joint disease of the left knee.  Therefore, the 
veteran satisfies the criterion of having a current left knee 
disability.  However, the Board finds that the preponderance 
of the evidence shows that the veteran's left knee disability 
is not the result of any event in active service.

Although the veteran contends that he injured his left knee 
in service, the veteran's service medical records do not 
support the veteran's contentions.  The veteran's service 
medical records do show that at his October 1963 pre-
induction physical the veteran reported that he had been 
treated for the previous five years for a knee injury by a 
Dr. J. S.  On examination, the veteran's lower extremities 
were nevertheless evaluated as normal.  In July 1964 when the 
veteran was being treated for complaints regarding his right 
knee, the veteran reported having been in an automobile 
accident on October 15, 1958-approximately five years before 
the October 1963 pre-induction physical.  There is no 
evidence in the veteran's service medical records that the 
veteran was injured in an automobile accident or treated for 
a left knee disability during service.  At the veteran's 
October 1965 separation examination, the veteran's lower 
extremities were again evaluated as normal.  The examiner 
noted that other than a flu-like illness in basic training, 
the veteran's health had been excellent.

Although the veteran is competent to state that he was 
involved in an automobile accident during service and that he 
has left knee pain, in this case the Board gives greater 
weight to the evidence contemporaneous with the veteran's 
service.  The earliest evidence that the veteran had a left 
knee disability was a diagnosis of knee strains at an August 
2001 VA general medical examination-approximately 35 years 
after the injury alleged by the veteran.  Because the Board 
gives greater weight to the evidence contemporaneous with the 
veteran's service, the preponderance of the evidence shows 
that the veteran did not have a left knee disability when he 
entered service, the veteran was not treated for complaints 
related to his left knee during service, and the veteran did 
not have a left knee disability at the time of his separation 
from service.

Further, two medical opinions contradict the veteran's 
assertion that his current left knee disability is related to 
his military service.  Dr. W. in October 2003 opined that the 
veteran's pattern of degenerative arthritis in his left knee 
appeared to be primarily an outgrowth of the normal 
degenerative processes that occur over a lifetime.  Dr. W. 
concluded that the veteran was simply experiencing the 
expected degenerative changes in his left knee.  A similar 
conclusion was reached by the VA physician at the March 2004 
VA examination.  The VA examiner diagnosed the veteran with 
degenerative arthritis of the left knee but opined that the 
veteran's left knee disability was not "at least as likely 
as not" related to the veteran's military service because 
there was no evidence in the claims folder to indicate that 
the veteran's current left knee disability had been incurred 
in or was related to the veteran's military service.  The 
findings and opinion offered by the VA examiner were based on 
examination of the veteran and review of the records 
contained in the claims folder and are consistent with the 
competent evidence of record.  Therefore this opinion is 
accorded great probative value.

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's current left knee 
disability is not the result of any event in active service.

Although the veteran clearly believes that his left knee 
disability is related to his military service, his statements 
are not competent evidence to establish any such 
relationship.  As noted above, as a layperson, the veteran is 
not competent to make a determination that his left knee 
disability is related to his military service or any 
applicable presumptive period thereafter.  See Espiritu, 2 
Vet. App. at 495; Grottveit, 5 Vet. App. at 93.

Because there is no competent evidence relating the veteran's 
left knee disability to his military service or any 
applicable presumptive period thereafter, the veteran's claim 
for service connection must fail.  Because the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a left knee disability, the claim 
must be denied.


3.  Respiratory disorder

Regarding the veteran's respiratory disorder, the veteran was 
diagnosed at the March 2004 VA examination with chronic 
obstructive pulmonary disease (COPD).  Therefore, the veteran 
satisfies the criterion of having a current respiratory 
disability.  The examiner at that time also indicated that 
the veteran may have chronic bronchitis, which was also noted 
as a possible diagnosis at the August 2001 VA general medical 
examination.  The Board finds, nevertheless, that the 
preponderance of the evidence shows that the veteran's 
respiratory disorder, however diagnosed, is not the result of 
any event in active service.

The veteran contends that he contracted pneumonia in service 
and that his current respiratory disability is the result of 
that disorder.  The veteran's service medical records show 
that at his October 1963 pre-induction physical the veteran 
was noted to have shortness of breath due to excessive 
smoking.  On examination, the veteran's lungs and chest were 
nevertheless evaluated as normal.  In January 1964 the 
veteran was treated for symptoms including a sore throat, 
headache, dizziness, cough, and elevated temperature.  He was 
treated for approximately seven days and diagnosed with an 
upper respiratory infection and pharyngitis.  He was also 
treated for a sore throat in December 1964.  At the veteran's 
October 1965 separation examination, the veteran's lungs and 
chest were again evaluated as normal.  The examiner noted 
that other than a flu-like illness in basic training, the 
veteran's health had been excellent.  There is no medical 
evidence that the veteran was treated for or diagnosed with 
pneumonia in service.

As noted above, as a layperson, the veteran is not competent 
to diagnose pneumonia or to make a determination that his 
current respiratory disability is related to his military 
service or any applicable presumptive period thereafter.  See 
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.

The only competent evidence addressing a relationship between 
the veteran's current respiratory disorder and his military 
service is the report of the March 2004 VA examination.  The 
examiner opined that the veteran's current respiratory 
disorder was not "at least as likely as not" related to the 
veteran's military service.  The examiner added that even if 
the veteran had had pneumonia in service, that illness would 
be very unlikely to account for the veteran's current 
disability.  The examiner explained that the veteran's 
current condition was certainly related to his long history 
of smoking.  (To the extent that the veteran's current 
respiratory disorder may be the result of his use of tobacco 
products, the Board notes that for claims filed on or after 
June 9, 1998, service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service is prohibited.  See 38 U.S.C.A. § 
1103(a) (West 2002).  The veteran's claim of service 
connection for a respiratory disorder was filed on June 11, 
2001.)

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's current respiratory 
disability is not the result of any event in active service.  
Because there is no competent evidence relating the veteran's 
respiratory disability to his military service or any 
applicable presumptive period thereafter, the veteran's claim 
for service connection must fail.  Because the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a respiratory disability, the claim 
must be denied.




4.  Residuals of frostbite

The veteran has reported a history of exposure to cold 
weather while stationed in Fort Leonard Wood, Missouri, in 
service.  The veteran's service medical records show that in 
January 1964 the veteran was treated for complaints that his 
hands "got real cold" while he was on the range.  The 
veteran reported that his hands had been frostbitten prior to 
his entering service.  The examiner noted that the veteran's 
hands had good circulation and did not appear to be 
frostbitten.  The examiner prescribed inside duty overnight 
with re-examination the following day.  On re-examination the 
following day, the examiner noted that the veteran's hands 
were slightly reddened but not frostbitten.  At the veteran's 
October 1965 separation examination, the veteran's vascular 
system, upper extremities, feet, skin, and lymphatics were 
evaluated as normal.  At a August 2001 VA general medical 
examination, the examiner noted that the veteran had alleged 
suffering frostbite in service with residuals of mild cold 
intolerance and toenail deformities.  The examiner found 
onychomycosis and tinea pedis, but examination of the 
veteran's feet and hands was otherwise normal.  The examiner 
added that there were many elements of the frostbite residual 
that were not described and that the history provided by the 
veteran was not a very strong history.  The examiner did not 
have access to the veteran's claims folder or service medical 
records.  The examiner later noted that vascular studies did 
not confirm cold injury residuals.  At the March 2004 VA 
examination, the examiner noted that there was no evidence of 
any actual frostbite during the veteran's service or 
residuals of frostbite.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C. § 1110 (formerly § 310).  In the absence of proof 
of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has not been diagnosed with any residuals of cold 
injury to the hands or feet.

Further, no medical evidence has been presented that the 
veteran currently has residuals of a cold injury in service.  
The VA examiner in March 2004 did diagnose cold sensitivity.  
The examiner opined that it was not "at least as likely as 
not" that the veteran's cold sensitivity was the result of a 
service-related frostbite injury.  The examiner noted that 
the veteran's service medical records showed that the veteran 
had experienced cold sensitivity prior to entering service.  
Further there was scant evidence, other than mild fungal 
infections, of any actual frostbite residuals.  Even if a 
current disability of residuals of cold injury were present, 
medical expertise is required to relate a current disability 
to the veteran's military service or any applicable 
presumptive period thereafter.  There is no competent medical 
evidence linking the veteran's alleged residuals of cold 
injury to the hands or feet to any disease or injury in 
service or any applicable presumptive period thereafter.  
Although the veteran clearly believes that he has cold injury 
residuals that were incurred during his military service, his 
statements are not competent evidence to establish any such 
relationship or to diagnose his in-service symptoms as 
frostbite.  As noted above, as a layperson, the veteran is 
not competent to diagnose frostbite or to make a 
determination that his current symptoms of cold sensitivity 
or fungal infections are related to his military service or 
any applicable presumptive period thereafter.  See Espiritu, 
2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran does not have residuals of a 
cold injury to the hands or feet, to include cold 
sensitivity, that are the result of any event in active 
service.

Because there is no competent evidence relating the veteran's 
claimed cold injury residuals to his military service or to a 
disability incurred during service or any applicable 
presumptive period thereafter, the veteran's claim for 
service connection for cold injury residuals of the hands and 
feet must fail.  Accordingly, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a cold injury to the 
hands or feet, to include cold sensitivity, and the claim 
must be denied.


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for residuals of a cold 
injury to the hands and feet, to include cold sensitivity, is 
denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


